*629Opinion by
Keefe, J.
It was held that the burden is upon the plaintiff to prove, first,.whether.or not the returning traveler was a resident of the United States returning from abroad; second, whether the articles acquired abroad were for the plaintiff’s personal or household use or were purchased as souvenirs or curios; third, whether or not the articles were purchased on commission or intended for sale; fourth, whether or not the plaintiff had been granted an exemption upon other articles; and fifth, •whether the articles in question are such that may be included- within the free entry provisions of the statute. As there was a failure to establish any of the evidentiary facts required, the protest was overruled.